In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2752
LARRY TATE,
                                                  Plaintiff-Appellant,
                                 v.

THOMAS J. DART, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:17-cv-08888 — John F. Kness, Judge.
                     ____________________

  ARGUED SEPTEMBER 9, 2022 — DECIDED OCTOBER 25, 2022
                ____________________

   Before ROVNER, HAMILTON, and SCUDDER, Circuit Judges.
    HAMILTON, Circuit Judge. Plaintiﬀ-appellant Larry Tate has
worked for the Sheriﬀ of Cook County in the Department of
Corrections since 2007. In his third year as a correctional of-
ﬁcer, Tate suﬀered a back injury. He returned to work under
medical restrictions that required him to “avoid situations in
which there is a signiﬁcant chance of violence or conﬂict.” Af-
ter Tate was promoted to sergeant, the Sheriﬀ’s Oﬃce agreed
to accommodate this medical restriction by allowing him to
2                                                    No. 21-2752

work in the Classiﬁcation Unit, where the possibility of vio-
lence or physical conﬂict was relatively remote.
    But when Tate sought a promotion to lieutenant, he was
told that the Sheriﬀ could not accommodate him in that posi-
tion. Correctional lieutenants had to be “able to manage and
[defuse] regular, violent situations involving inmates.” Since
Tate’s medical restrictions would prevent him from perform-
ing this essential function, the Sheriﬀ’s Department said, he
would remain a sergeant. Tate sued for alleged violations of
the Americans with Disabilities Act and the Illinois Human
Rights Act. On cross-motions for summary judgment, the dis-
trict court found that the undisputed facts show that respond-
ing to inmate violence in emergencies is an essential function
for lieutenants, so Tate was unable to perform the essential
functions of the job he sought. Tate v. Dart, 2021 WL 3737728
(N.D. Ill. Aug. 24, 2021). Although the district court’s opinion
was too deferential to the employer’s views about which job
functions are essential, we agree with the court’s bottom line
and aﬃrm.
I. Facts for Summary Judgment
    These facts are undisputed or reﬂect the evidence in the
light reasonably most favorable to Tate, against whom sum-
mary judgment was granted. The Cook County Sheriﬀ’s Of-
ﬁce hired Tate as a correctional oﬃcer in October 2007. Three
years later, after lifting some trays at work, Tate felt some pain
in his back. He had to take time oﬀ, and when he returned to
work, healthcare providers had placed him on several medi-
cal restrictions. He could not lift more than 60 pounds and
could not stand or walk for prolonged periods, and he needed
to change his position frequently and was to “avoid situations
in which there is a signiﬁcant chance of violence or conﬂict.”
No. 21-2752                                                   3

Tate continued to work under these medical restrictions after
he was promoted to sergeant in 2012. But in 2014, Tate sued
the Sheriﬀ’s Oﬃce under the Americans with Disabilities Act,
alleging discrimination and failure to accommodate. The par-
ties settled. The settlement agreement provided that Tate
would remain a sergeant and continue working in the Classi-
ﬁcation Unit. The settlement addressed the possibility of a fu-
ture promotion to lieutenant. Tate could apply for another as-
signment or seek promotion to lieutenant in the future if he
could “perform the essential functions of the assignment or
position.”
    In 2015 Tate sought promotion to lieutenant. He passed
the promotional exam and was certiﬁed as eligible for promo-
tion. On December 9, 2016, Tate was provisionally promoted
to lieutenant. Like all newly promoted lieutenants, Tate was
to be subject to a one-year probationary period.
    That same day, however, Tate met with Human Resources
Oﬃcer Rebecca Reierson and ADA Compliance Oﬃcer Sa-
brina Rivero-Canchola, who told him that “his promotion was
contingent on him obtaining medical clearance from his phy-
sician.” They told Tate that lieutenants had to be able to han-
dle disruptive behavior and respond to emergency situations.
These were “essential functions,” a critical concept under the
ADA. When Tate’s doctor declined to modify his medical re-
strictions, Reierson told Tate that it would not be possible to
accommodate him as a lieutenant. Lieutenants play an “im-
portant and crucial role … in maintaining the safety and se-
curity of [the] jail,” she said, and they “frequently respond to
incidents that require use of force.” Lieutenants must be “able
to manage situations that involve both conﬂict and violence.”
Although Tate was encouraged to suggest accommodations
4                                                  No. 21-2752

that might “enable [him] to perform the essential functions”
of a lieutenant, Reierson cautioned him that “avoidance of sit-
uations involving violence or conﬂict is not a reasonable ac-
commodation.”
    About two weeks later, Tate submitted his written ADA
accommodation request. He described his lifting, standing,
and walking restrictions and noted that he was to “avoid sit-
uations involving signiﬁcant chance of violence.” To accom-
modate these restrictions, Tate suggested “avoid[ing] fre-
quent inmate contact” through assignment to “minimum in-
mate areas,” including classiﬁcation, laundry, external opera-
tions, warehouse, and kitchen. Reierson denied this request:
“Violent situations involving inmates arise on a daily basis,”
and lieutenants must be “able to respond to emergency situa-
tions and [defuse] disruptive behavior with de-escalation or
use of force.” Even in areas like “the kitchen, laundry, or ex-
ternal operations,” lieutenants “interact[] with inmates who
are assigned to work in those areas” and are “still required to
respond to emergency situations and incidents involving in-
mates that arise … anywhere within the Division … no matter
how frequent or infrequent they occur.” Because Tate’s medi-
cal restrictions meant he would be unable to handle that es-
sential function as a lieutenant, the Sheriﬀ’s Oﬃce returned
Tate to the rank of sergeant.
II. Procedural History
    Tate ﬁled charges of discrimination with both the Illinois
Department of Human Rights and the Equal Employment
Opportunity Commission. The EEOC issued a right to sue let-
ter, and Tate ﬁled this lawsuit alleging disability discrimina-
tion and failure to accommodate under the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., and in violation of
No. 21-2752                                                     5

the Illinois Human Rights Act, 775 ILCS 5/1-101 et seq. The
parties ﬁled cross-motions for summary judgment. The dis-
trict court granted summary judgment to the defendants. Tate
appeals the denial of his claims under the ADA and the IHRA.
Because Illinois courts analyze IHRA claims under a frame-
work that is practically indistinguishable from the ADA
framework, we focus on the federal ADA claims. See Fox v.
Adams & Assocs., Inc., 2020 IL App (1st) 182470, 445 Ill. Dec.
342, 166 N.E.3d 772, 783–88 (2020).
III. Analysis
   A. Legal Standard
    We review a district court’s grant of summary judgment
de novo, without deference to the district court, giving the
non-moving party the beneﬁt of conﬂicts in the evidence and
reasonable inferences that could be drawn from the evidence.
Majors v. General Electric Co., 714 F.3d 527, 532 (7th Cir. 2013).
When a motion for summary judgment asserts that the oppos-
ing party cannot meet his burden of proof on a decisive issue,
the opposing party must come forward with evidence suﬃ-
cient to permit a ﬁnding in his favor that there is a genuine
dispute of material fact. Id.
   B. “Essential Functions” under the ADA
    The central issue in this appeal is whether there is a genu-
ine dispute of material fact as to whether being able to re-
spond in emergencies to inmate violence is an “essential func-
tion” of the correctional lieutenant position at the Cook
County Department of Corrections.
   The ADA prohibits discrimination, including denial of
promotions, against a “qualiﬁed individual on the basis of
disability.” 42 U.S.C. § 12112(a). A qualiﬁed individual is
6                                                     No. 21-2752

someone who, “with or without reasonable accommodation,
can perform the essential functions of the employment posi-
tion.” 42 U.S.C. § 12111(8). An employer must therefore make
reasonable accommodations that will allow a qualiﬁed indi-
vidual to perform the essential functions of his or her job. Mil-
ler v. Illinois Dep’t of Transp., 643 F.3d 190, 197 (7th Cir. 2011);
42 U.S.C. § 12112(b)(5)(A).
    The Sheriﬀ’s Oﬃce argues, and the district court agreed,
that the ability to respond physically to emergencies involv-
ing inmate violence is an “essential function” for all lieuten-
ants in the department, and that Tate’s medical restrictions
prevent him from performing that essential function. Tate’s
principal argument is that the ability to respond physically is
not, as a matter of fact, a truly essential function of all lieuten-
ant jobs. We focus ﬁrst on that issue. Tate also contends that
his medical restrictions do not actually mean that he could not
respond physically to inmate violence in an emergency. We
conclude by addressing that contention.
   Whether responding to violent emergencies is an essential
function of the lieutenant position “is a factual question, not a
question of law.” Brown v. Smith, 827 F.3d 609, 613 (7th Cir.
2016) (emphasis in original). As the district court correctly ob-
served, to answer that question, “we consider the employer’s
judgment, including written job descriptions, as evidence.”
Tonyan v. Dunham’s Athleisure Corp., 966 F.3d 681, 687 (7th Cir.
2020). We also “examine the impact of not requiring the em-
ployee to perform the function.” Vargas v. DeJoy, 980 F.3d
1184, 1188 (7th Cir. 2020).
  The statutory text of the ADA provides little guidance on
how to determine whether a particular job function is
No. 21-2752                                                                 7

essential or not, but regulations implementing the ADA iden-
tify seven non-exclusive categories of evidence to consider:
        (i)    The employer’s judgment as to which
               functions are essential;
        (ii)   Written job descriptions prepared before
               advertising or interviewing applicants for
               the job;
        (iii) The amount of time spent on the job per-
              forming the function;
        (iv) The consequences of not requiring the in-
             cumbent to perform the function;
        (v)    The terms of a collective bargaining agree-
               ment;
        (vi) The work experience of past incumbents in
             the job; and/or
        (vii) The current work experience of incum-
              bents in similar jobs.
29 C.F.R. § 1630.2(n)(3). 1

    1  On appeal, the Sheriff asserts incorrectly that this court considers
this EEOC regulation without deference and “solely as persuasive author-
ity.” For support, the Sheriff’s brief quoted portions of an opinion of this
court that were later amended, Bilinsky v. American Airlines, Inc., 928 F.3d
565 (7th Cir. 2019). Appellees’ Br. at 14. In our research, we found that, at
the time of oral argument, Westlaw provided the amended version of
Bilinsky, while Lexis provided only the unamended version, so we can un-
derstand how a conscientious lawyer could make that mistake. The
amended version of Bilinsky is precedential; the original version is not. In
any event, we have repeatedly relied on this EEOC regulation in deciding
essential-function questions. E.g., Shell v. Smith, 789 F.3d 715, 717–18 (7th
Cir. 2015); Stern v. St. Anthony’s Health Ctr., 788 F.3d 276, 285–86 (7th Cir.
8                                                               No. 21-2752

     The employer’s judgment is a factor, and an important
one, but it is not necessarily decisive. Our cases have often
noted that some degree of deference is appropriate, but an
employer’s stated judgments about which functions are es-
sential may or may not be consistent with the job as actually
performed, or perhaps even as set forth in written job descrip-
tions. See Mlsna v. Union Paciﬁc R.R. Co., 975 F.3d 629, 634 (7th
Cir. 2020) (reversing summary judgment for employer: “‘We
usually do not “second-guess the employer’s judgment in de-
scribing the essential requirements for the job.” But this def-
erence is not unqualiﬁed.’”), quoting Tonyan, 966 F.3d at 687
(aﬃrming summary judgment for employer); Miller, 643 F.3d
at 198 (“the employer’s judgment is an important factor, but
it is not controlling”).
    Careful attention to the regulation’s other evidentiary fac-
tors can counter the employer’s judgment. See Tonyan, 966
F.3d at 688 (reminding that we must “also look to the reality
on the ground” and listing the other EEOC categories of evi-
dence); Shell, 789 F.3d at 718 (reversing summary judgment
for employer: “The district court, in giving deference to the
City’s position, did not consider any of the other § 1630.2(n)
factors.”); Miller, 643 F.3d at 198 (reversing summary judg-
ment for employer after juxtaposing the “employer’s judg-
ment” with “the employer’s actual practices in the work-
place”).




2015); Hoppe v. Lewis Univ., 692 F.3d 833, 839 (7th Cir. 2012); Feldman v.
Olin Corp., 692 F.3d 748, 755 (7th Cir. 2012); Brown v. Illinois Cent. R.R. Co.,
254 F.3d 654, 663 n.8 (7th Cir. 2001); Lenker v. Methodist Hosp., 210 F.3d 792,
796 (7th Cir. 2000).
No. 21-2752                                                                9

        1. Employer’s Judgment
    Here, the Sheriﬀ argues that the “correctional lieutenant’s
essential functions include responding to emergency situa-
tions and defusing violence.” This position has not changed
since Tate ﬁrst requested an accommodation based on his
medical restrictions. In December 2016, Reierson told Tate
that “it is imperative that Lieutenants are able [to] respond to
emergency situations and [defuse] disruptive behavior with
de-escalation or use of force. The ability of a lieutenant to re-
spond to dangerous situations is essential to maintaining the
safety and security of the jail as well as those working in it.”
In short, the Sheriﬀ maintains, “it is an essential function of
the job.”
        2. Written Job Description
    The job description here supports ﬁnding that responding
physically to violent emergencies is an “essential function” of
the lieutenant position. According to the description, a “Lieu-
tenant ensures the safety and security of inmates, staﬀ, and
citizens through the enforcement of proper detention policies
and procedures.” And “Key Responsibilities and Duties” in-
clude “oversee[ing] the receipt, care, and release of inmates
and their belongings, [e]nforc[ing] Cook County Sheriﬀ’s Of-
ﬁce and Department of Corrections policies and procedures,”
defusing “and control[ling] disruptive behavior by appropri-
ate verbal orders and/or appropriate use of physical force,”
and “[r]espond[ing] to emergency situations … such as med-
ical, ﬁre, [and] security.” 2


    2 Tate contends that the job description is not wholly reliable because
it does not accurately describe actual practices. In support, Tate cites tes-
timony from Kieran Mundt, chief steward for the correctional lieutenants.
10                                                          No. 21-2752

    Here, the job description reinforces the Sheriﬀ’s judgment.
Lieutenants are always ensuring safety through enforcement,
and although some assignments involve less frequent need
for the use of physical force, none of the assignments require
no use of force.
        3. Time Spent Performing the Function and Emergency
           Responses
    As a general rule, the more time an employee spends per-
forming a function, the more essential the function is likely to
be. There are exceptions, however, particularly where the job
includes emergency response duties. A function that is per-
formed only rarely may still be essential. See Vargas, 980 F.3d
at 1189 (aﬃrming summary judgment for employer: “an es-
sential function need not encompass the majority of an em-
ployee’s time, or even a signiﬁcant quantity of time, to be es-
sential”), quoting Basith v. Cook County, 241 F.3d 919, 929 (7th
Cir. 2001) (aﬃrming summary judgment for employer).
    The special feature of this case is the role of correctional
lieutenants in responding to emergencies, including those in-
volving inmate violence. The crux of Tate’s argument is that
responding to violent emergencies is not an essential function
for all correctional lieutenants because some assignments
only rarely require the use of physical force. Tate argues that
there is less need to respond to violent emergencies as a lieu-
tenant because, as he sees it, “the higher up in rank that you
go, the less inmate contact that you” have. Retired Lieutenant


Because Mundt’s testimony speaks less to the written job description and
more to “the employer’s actual practices in the workplace,” see Miller, 643
F.3d at 198, we address his testimony under the EEOC’s third and sixth
categories of evidence.
No. 21-2752                                                  11

Duane Collins and current Lieutenant Thomas Cintron cor-
roborated this view. Correctional jobs become “less physical”
as one moves up in the chain of command. And some lieuten-
ants have rarely, if ever, actually needed to respond with
physical force to counter inmate violence.
    The relative frequency with which a lieutenant is required
to use physical force depends in part on a lieutenant’s partic-
ular assignment. Chief steward for the correctional lieuten-
ants Kieran Mundt testiﬁed that the particular assignment de-
termines how often a lieutenant needs to defuse and “control
disruptive behavior” through the “use of physical force.” It
“really depends on where you work.” An assignment to
Laundry or Records, for example, will likely require less use
of force. Lieutenant Angela Lewis testiﬁed that, as a lieuten-
ant assigned to External Operations and Records, she never
needed to respond to emergency situations or to defuse and
control disruptive behavior with physical force. And Lieuten-
ant Collins testiﬁed that he had never fought with an inmate
when he worked in Records.
    If the essential-function inquiry were about probabilities,
Tate would have a stronger argument. Yet we cannot lose
sight of the need for emergency responses in law enforcement
and public safety agencies like the Corrections Department of
the Cook County Sheriﬀ. As the district court observed, many
police oﬃcers never discharge their service weapons in the
line of duty, but that “does not mean that weapons proﬁ-
ciency for all is optional.” Or similarly, as we have noted,
while a ﬁreﬁghter “may not often have to carry an uncon-
scious adult from a burning building, failing to require that
he ably perform this function when called upon would run
counter to his duty to public safety.” Vargas, 980 F.3d at 1189.
12                                                  No. 21-2752

Even Chief Steward Mundt conﬁrmed that, assignments
aside, a lieutenant always “[e]nforces Cook County Sheriﬀ’s
Oﬃce and Department of Corrections policies and proce-
dures” and “ensures the safety and security of inmates, staﬀ,
and citizens through the enforcement of proper detention pol-
icies and procedures.” So while Tate has oﬀered evidence that
the right assignment would mean that he might never need to
engage physically with any violent inmates, that evidence
does not answer whether being able to do so is an “essential
function” for correctional lieutenants.
       4. The Consequences of Not Requiring Performance of the
          Function
    Under the ADA regulation on essential functions, we also
examine “the impact of not requiring the employee to per-
form the function.” Vargas, 980 F.3d at 1188, citing 29 C.F.R.
§ 1630.2(n)(3)(iv). Here, the consequences of not requiring
Tate to respond with physical force in violent emergencies
could be innocuous, but they could also be grave.
   Tate argues that our case law shows that not every em-
ployee must always be able to perform every job function.
That point is certainly correct as a general rule, and it means
that an employer who might prefer that employees be inter-
changeable may need to bend that preference to accommo-
date an employee with a disability. The problem for Tate is
that the cases establishing that general principle arose in very
diﬀerent contexts: they did not involve jobs with public safety
emergency duties.
    In Miller v. Illinois Department of Transportation, for exam-
ple, we recognized that where employees work as a team,
“each member” of the team might not have “to be able to do
No. 21-2752                                                  13

every task required of the entire team.” 643 F.3d at 198 (em-
phasis in original). In Miller one person on a highway bridge
crew had been diagnosed with acrophobia—a morbid fear of
heights. The issue was whether performing tasks more than
25 feet above the ground was an essential function. Id. at 197–
98. We reversed summary judgment for the employer because
some evidence showed that the bridge crew worked as a
team, that no individual was assigned permanently to any
one task, and that there was no requirement that bridge crew
members rotate from task to task in an organized, routine
fashion. We concluded that a reasonable jury could ﬁnd that
it was not necessary for any one member of the bridge crew
to be able to do every task of the bridge crew as a whole. Id.
at 198. The plaintiﬀ had “presented evidence that … the team
accommodated the various skills, abilities, and limitations of
the individual team members by organizing itself according
to those skills, abilities, and limitations.” Id. Since one team
member could not weld, for example, other members of the
team would do the welding. Id. The same was true with work
more than 25 feet above the ground. Id. at 197.
   Miller remains good law, but context matters. In the Cook
County Department of Corrections, while the correctional
staﬀ surely work as a team in a larger sense, they cannot share
the responsibility of responding to violent emergencies and
sudden physical altercations by stepping aside and calling
others. Responding to a public safety emergency is just not
the same as maintaining bridges.
    Nor is it the same as being able to drive a bus. In Brown v.
Smith, one question was whether it was essential for a street
supervisor in a local bus system to have a commercial driver’s
license. 827 F.3d at 613–14 (aﬃrming summary judgment for
14                                                  No. 21-2752

employee). Street supervisors generally “helped ensure that
drivers left the bus garage with the requisite paperwork and
with operational vehicles.” Id. at 612. Occasionally they might
be called upon to drive a bus, but “driving buses was not a
key responsibility for supervisors because other individuals
with CDLs were typically available to drive buses when nec-
essary.” Id. at 614. A replacement driver “could generally be
secured within 10 minutes.” Id.
    In public transportation and many similar contexts, Brown
makes sense. Waiting ten minutes for a replacement bus
driver would not likely cause serious consequences. The same
simply cannot be said in law enforcement or corrections. To
be sure, in certain public safety and law enforcement posi-
tions, a person can sometimes wait for backup in an emer-
gency. But not always. If a ﬁreﬁghter waits ten minutes for a
replacement, the opportunity “to carry an unconscious adult
from a burning building” may be lost. See Vargas, 980 F.3d at
1189. The building may have burnt to the ground. The emer-
gency itself dictates when action must be taken. The same rea-
soning applies here. If Tate were unable to respond as needed
to a violent emergency, the consequences could be grave. As
we observed in Miller, “task reassignments within a job can be
unreasonable in situations where the reassigned task is an es-
sential function of the job. In those situations, reassignment or
delegation of the task would equate, essentially, to reassign-
ment or delegation of the job itself.” 643 F.3d at 199.
       5. Collective Bargaining Agreement
    The district court did not discuss the collective bargaining
agreement governing correctional lieutenants, but it is rele-
vant. The agreement creates a seniority-based bidding system
for lieutenants on active duty to bid on vacant assignments.
No. 21-2752                                                    15

Although seniority is generally deﬁned as the length of the
employee’s continuous employment since being hired, lieu-
tenants bidding on vacancies are ranked according to their
relative seniority as sergeants. As the Supreme Court has
noted, a seniority system will prevail over a requested accom-
modation “in the run of cases.” US Airways, Inc. v. Barnett, 535
U.S. 391, 394 (2002). Based on US Airways, we have said that
“it is unreasonable to assign an employee to a position as an
accommodation if doing so would violate the employer’s sen-
iority system.” Dunderdale v. United Airlines, Inc., 807 F.3d 849,
854 (7th Cir. 2015) (aﬃrming summary judgment for em-
ployer); see also Eckles v. Consolidated Rail Corp., 94 F.3d 1041,
1051 (7th Cir. 1996) (aﬃrming summary judgment for em-
ployer where employee with disability sought accommoda-
tion that would conﬂict with bona ﬁde seniority system for
shift assignments under collective bargaining agreement).
    Here, the Sheriﬀ argues that Tate seeks to “override the
collective bargaining agreement’s seniority-bidding provi-
sions … which the ADA does not require.” While it is true that
US Airways and Dunderdale would not require accommodat-
ing Tate if the seniority-bidding system were inﬂexible, the
agreement here provides that the Sheriﬀ “will consider such
factors as training, education, experience, skills and ability, in
addition to seniority” when making speciﬁc job assignments.
(Emphasis added.) US Airways has something to say about the
presence of such discretionary power.
   Discussing “special circumstances” that might override
the presumption of unreasonable accommodation that at-
taches in a seniority system, the Court noted that a “plaintiﬀ
might show that the system already contains exceptions such
that, in the circumstances, one further exception is unlikely to
16                                                    No. 21-2752

matter.” US Airways, 535 U.S. at 405. In this case, the Sheriﬀ’s
discretion to consider factors like “ability, in addition to sen-
iority,” creates those special circumstances. While the Court
was addressing the reasonableness of a proposed accommo-
dation, its logic still applies to the essential-functions inquiry.
The agreement here does not help Tate create a genuine dis-
pute regarding essential functions, and this may be why the
district court never discussed it. But the agreement favors Tate
in that it at least dispels the Sheriﬀ’s argument that the sen-
iority system alone renders Tate’s proposed accommodation
unreasonable. In most cases, the Sheriﬀ’s argument might be
strong, but this collective bargaining agreement lacks the ri-
gidity present in US Airways and Dunderdale.
       6. Work Experience of Past Incumbents in the Job
    The sixth and seventh regulatory categories taken together
speak to “the employer’s actual practices in the workplace.”
Miller, 643 F.3d at 198. But they are distinct. The seventh cate-
gory looks to the “current work experience of incumbents in
similar jobs.” 29 C.F.R. § 1630.2(n)(3)(vii) (emphasis added).
Here, those are the oﬃcer and sergeant positions. The sixth
category considers the “work experience of past incumbents
in the job.” 29 C.F.R. § 1630.2(n)(3)(vi) (emphasis added). Here,
that’s the lieutenant position, so we start with the evidence on
the position Tate seeks.
    As noted, both former and current lieutenants testiﬁed
that they have less physical contact with inmates than do ser-
geants or oﬃcers. Some lieutenants have rarely, if ever,
needed to counter inmate violence with physical force. Often
they delegate responsibilities for the “receipt, care, and re-
lease of inmates” to oﬃcers and sergeants. And some assign-
ments are centered on non-physical responsibilities. In
No. 21-2752                                                    17

External Operations, lieutenants primarily ensure adequate
staﬃng and conduct rounds. In Records, where Tate has
worked as a sergeant, lieutenants focus on overseeing dis-
charges and staﬀ, entering court orders, tracking inmate sen-
tences, and ensuring timeliness. Some of these assignments
can be long-term, with some lieutenants remaining in them
for years at a time. In another context—one outside the realm
of public safety and law enforcement—this sort of evidence
might swing the analysis in Tate’s favor or at least create a
genuine dispute of fact.
    But evidence speaking to the actual experiences of
lieutenants also works against Tate. Lieutenant Collins
testiﬁed that in his tenure at Cook County DOC, there had
been six riots. While all of these riots occurred before he was
promoted, Collins said that riots are “all out,” where “all
detainees are ﬁghting and all the oﬃcers,” including
lieutenants, “are trying to quell the problem.” There is no way
to predict when a lieutenant will need to use force, and the
need can arise “anywhere in the jail.” This anecdotal evidence
is supported by undisputed data showing that from
November 2016 to November 2018 there were 114 incidents
“where correctional lieutenants were required to use force to
control inmates.”
    As we observed in Miller v. Illinois Department of Correc-
tions, a “prison has to be able to call upon its full staﬀ of cor-
rectional oﬃcers for help in putting down a prison riot, and
therefore each oﬃcer must have … the capability for such re-
sponse.” 107 F.3d 483, 485 (7th Cir. 1997) (aﬃrming summary
judgment for employer). The point is salient for lieutenants as
well as oﬃcers in light of undisputed evidence showing that
lieutenants are not above the need to use physical force,
18                                                  No. 21-2752

whether in response to a full-blown riot, just a single unruly
inmate, or something in-between. As in Dargis v. Sheahan, 526
F.3d 981 (7th Cir. 2008), the evidence Tate has provided is in-
suﬃcient to create a genuine dispute of material fact. Tate has
not oﬀered evidence that any of these lieutenants “needed to
avoid all inmate contact at all times,” even if they held assign-
ments where inmate contact was only limited. Id. at 987 (em-
phasis added) (aﬃrming summary judgment for employer).
       7. Current Work Experience of Incumbents in Similar Jobs
     While evidence from similar jobs is helpful, its usefulness
has its limits. Here, most of the relevant evidence speaks to
the experiences of lieutenants. But Tate’s own experience as a
sergeant provides some support for the view that responding
to violent emergencies might not be an essential function of
all lieutenant assignments.
    Recall that the Sheriﬀ had previously agreed to accommo-
date Tate’s medical restrictions by allowing Tate to work in
the Classiﬁcation Unit, where the possibility of violence or
physical conﬂict was relatively remote. This accommodation
was part of a settlement agreement between Tate and the Sher-
iﬀ’s Oﬃce that resolved an earlier failure-to-accommodate
claim. If it was possible to accommodate Tate’s restrictions as
a sergeant, why is it not possible to aﬀord him the same ac-
commodations as a lieutenant? The argument has superﬁcial
appeal, but it does not persuade us to reverse the district
court.
     First, the sergeant and lieutenant positions may have
many similarities, but they are still diﬀerent positions. What
is true for one position is not necessarily true for another.
No. 21-2752                                                      19

    Second, just because the Sheriﬀ has accommodated Tate as
a sergeant does not mean that responding to violent
emergencies is not an essential function of the position. Tate’s
accommodation as a sergeant may very well go above and
beyond what the ADA requires. See Shell, 789 F.3d at 720
(reversing summary judgment for employer: if “the duty at
issue is an essential function of the job” that the employer
“previously accommodated … beyond what the ADA
demands when it did not require” the employee to perform
the duty, then the employer need not “continue to go beyond
the ADA’s requirements.”); Winfrey v. City of Chicago, 259 F.3d
610, 616 (7th Cir. 2001) (aﬃrming summary judgment for
employer: “an accommodation that the [employer] was not
obliged to perform … will not count as evidence that the
[modiﬁed] position” is the same as the unmodiﬁed position);
Amadio v. Ford Motor Co., 238 F.3d 919, 929 (7th Cir. 2001)
(aﬃrming summary judgment for employer: “[I]f an
employer ‘bends over backwards to accommodate a disabled
worker … it must not be punished for its generosity by being
deemed to have conceded the reasonableness of so far-
reaching an accommodation.’”), quoting Vande Zande v.
Wisconsin Dep’t of Admin., 44 F.3d 538, 545 (7th Cir. 1995)
(aﬃrming summary judgment for employer).
   Third, the law should not penalize parties for earlier set-
tlements. This prior accommodation as a sergeant was not
gratuitous. It was part of a settlement agreement—a contract.
The settlement agreement rests on “‘a bargained-for ex-
change, whereby the promisor … receives some beneﬁt, or the
promisee … suﬀers detriment.’” JPMorgan Chase Bank, N.A. v.
Asia Pulp & Paper Co., 707 F.3d 853, 866 (7th Cir. 2013), quoting
Vassilkovska v. Woodﬁeld Nissan, Inc., 358 Ill. App. 3d 20, 294 Ill.
Dec. 207, 830 N.E.2d 619, 624 (2005). Here, Tate and the
20                                                 No. 21-2752

Sheriﬀ’s Oﬃce contemplated precisely this situation when
they entered the agreement. They bargained for it. Tate was to
remain a classiﬁcation sergeant, accommodating his disabil-
ity, and he could “seek promotion to Lieutenant at any time
in the future provided” that he could “perform the essential
functions” of the position. The settlement agreement was an
“agreement to accommodate … rather than an admission
that” any particular job function was “not an essential func-
tion.” Higgins v. Union Paciﬁc Railroad Co., 931 F.3d 664, 671
(8th Cir. 2019) (aﬃrming summary judgment for employer).
This does not mean that we wholly discount Tate’s experi-
ences as a sergeant, but their usefulness is limited.
    Considering all the evidence on all the relevant factors, we
agree with the district court that even though violent work-
place emergencies might be infrequent, the undisputed facts
show that the ability to respond to violent emergencies is an
essential function for correctional lieutenants. Although the
Sheriﬀ may choose to accommodate a disability like Tate’s,
the ADA does not require him to excuse Tate from the require-
ment that he be able to respond physically to violent emergen-
cies.
     C. Tate’s Alternative Argument
    Tate argues in the alternative that even if responding to
violent emergencies is an essential function of the lieutenant
position, he actually can “respond to emergency situations if
truly necessary.” Tate oﬀers the testimony of three correc-
tional lieutenants who have worked alongside him. In their
personal opinions, nothing would “prevent” Tate from phys-
ically restraining an inmate in an emergency. Regardless of
the clear instructions that doctors and nurses have given Tate
to “avoid situations in which there is a signiﬁcant chance of
No. 21-2752                                                     21

violence or conﬂict,” he contends he could respond “if neces-
sary” in an emergency.
    Tate’s alternative argument tries to have it both ways. On
one hand, he seeks an accommodation because he is to “avoid
situations in which there is a signiﬁcant chance of violence or
conﬂict.” On the other, he seeks to convince us that his medi-
cal restriction is not as restrictive as it appears. He argues that
the Sheriﬀ’s Oﬃce simply misunderstands the word “avoid.”
To Tate, “avoid” does not mean “never do it.” It means some-
thing more like “limit,” and deﬁning it should be part of the
ADA’s required “interactive process” between Tate and the
Sheriﬀ’s Oﬃce. He argues that the meaning of “avoid” is a
question for a jury, not this court. We disagree.
    Health care professionals who prescribe these kinds of
medical restrictions know the diﬀerence between “avoid” and
“occasionally” and “sometimes,” particularly with respect to
the physical demands of jobs. So do we. Federal courts fre-
quently encounter these concepts in judicial reviews of Social
Security disability decisions. A typical example appears in
Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345 (7th Cir. 2005),
where the administrative law judge wrote that the claimant
had the residual functional capacity to: “lift/carry 10 pounds
frequently and 20 pounds occasionally, push/pull 10 pounds fre-
quently and 20 pounds occasionally, sit 6 hours in an 8–hour
day, walk 6 hours in an 8–hour day, stand 6 hours in an 8–
hour day, avoid all exposure to temperature extremes, avoid
concentrated exposure to dust/fumes, and no commercial
driving.” Id. at 352 (emphases added).
   “Avoid” means “avoid.” Merriam-Webster deﬁnes
“avoid” as “to keep away from, to prevent the occurrence or
eﬀectiveness of,” and “to refrain from.” Avoid, Webster’s
22                                                  No. 21-2752

Third New International Dictionary 151 (unabr. ed. 1993). The
Oxford English Dictionary deﬁnes “avoid,” in the “usual cur-
rent sense,” as “to leave alone,” to “keep clear of or away
from,” to “shun,” to “have nothing to do with,” and to “re-
frain from.” Avoid, 1 The Oxford English Dictionary 823 (2d
ed. 1989). “Avoid” does not mean “only occasionally” or
“limit,” which Merriam-Webster deﬁnes as “to restrict the
bounds or limits of” or “to curtail or reduce in quantity or ex-
tent.” Limit, Webster’s Third New International Dictionary
1312 (unabr. ed. 1993). No, “avoid” is more prohibitive. And
it was this prohibitive meaning that the Sheriﬀ’s Oﬃce natu-
rally discerned when Tate asked for an accommodation.
    Tate cannot have it both ways. “Avoid” cannot mean
“avoid” under one legal theory and “limit” under another. An
employer must respect a medical restriction like Tate’s ac-
cording to its plain meaning. See Kotaska v. Federal Express
Corp., 966 F.3d 624, 631 (7th Cir. 2020) (aﬃrming summary
judgment for employer: “The ADA, of course, does not obli-
gate an employer to let its employees exceed their doctor’s re-
strictions, even if they think they can.”). The Sheriﬀ’s Oﬃce
cannot be required to read the word “avoid” out of Tate’s
medical restrictions. Tate is not entitled to ask a jury to bend
the meaning of those restrictions.
    While the district court’s opinion was too deferential to the
employer’s judgment, we agree that, on this record, the ability
to respond physically to violent emergencies is an essential
function for Cook County correctional lieutenants. Under his
medical restrictions, plaintiﬀ Tate cannot fulﬁll that essential
function, so he is not a “qualiﬁed individual” for the correc-
tional lieutenant position he sought. The judgment of the dis-
trict court is AFFIRMED.